 

Exhibit 10.2

 

AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

THIS AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is entered
into as of May 3, 2019, by and between MB-REEC HOUSTON PROPERTY OWNER LLC, a
Delaware limited liability company, having an address c/o Magnum Real Estate
Group, 594 Broadway, Suite 1010, New York, New York 10012 (“Seller”) and ARG
NYC196ORCHARD, LLC, a Delaware limited liability company, having an address c/o
AR Global, 405 Park Avenue, New York, New York 10022 (“Purchaser”).

 

RECITALS:

 

A.        Seller and Purchaser are parties to that certain Agreement of Purchase
and Sale dated as of April 10, 2019 (the “Sale Agreement”).

 

B.         Seller and Purchaser hereto desire to amend the Sale Agreement as set
forth herein.

 

AGREEMENT:

 

In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

1.          Recitals; Definitions. The recitals set forth above are hereby
incorporated herein. All capitalized terms not defined herein shall have the
meanings ascribed to such terms in the Sale Agreement.

 

2.          Seller NRSU Lease Negotiation Deadline. Section 9.6 of the Sale
Agreement is hereby amended by deleting “May 6, 2019” and inserting “May 31,
2019” in its place and stead.

 

3.          Miscellaneous. Except to the extent expressly modified by this
Amendment, the Sale Agreement is ratified and remains in full force and effect.
To the extent of any inconsistency between this Amendment and the Sale
Agreement, the terms and conditions of this Amendment shall control. This
Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by electronic transmission. The parties may sign this
Amendment and deliver same by Portable Document Format (“PDF”), by telefaxed
copies or by e-mail to the other party or its counsel, and any such delivered
PDF, telefaxed or e-mailed copy shall be deemed to be an original and are
binding on the parties so signing, and no objection shall be made to the
introduction into evidence of any PDF, telefaxed or e-mailed copy on grounds
related to the PDF, telefaxed or e-mailed copy not being an original.

 

[Signatures on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.

 

  SELLER:       MB-REEC HOUSTON PROPERTY OWNER LLC         By: /s/ Jordan Brill
    Name: Jordan Brill     Title: Authorized Signatory         PURCHASER:      
ARG NYC196ORCHARD, LLC         By: /s/ Michael Anderson     Name: Michael
Anderson     Title: Authorized Signatory

 

 

 